 



Exhibit 10.3
Schedule of Named Executive Officer Base Salaries
(as of January 1, 2007)
     Effective January 1, 2007, the base salaries of the “named executive
officers” of the Company (as defined by Item 402(a)(3) of Regulation S-K for
purposes of the Company’s proxy statement for the 2007 annual meeting of
shareholders) shall be as follows:

          Name   2007 Base Salary
Mike Brooks
  $ 475,000  
Chairman of the Board and
Chief Executive Officer
       
 
       
David Sharp
  $ 385,000  
President and Chief Operating Officer
       
 
       
James E. McDonald
  $ 280,000  
Executive Vice President and Chief
Financial Officer
       
 
       
Thomas R. Morrison
  $ 220,000  
Senior Vice President of Wholesale Sales
       

8